--------------------------------------------------------------------------------

EXHIBIT 10.1


PRUDENTIAL SAVINGS BANK
SEVERANCE AGREEMENT



This Severance Agreement (the “Agreement”) dated May 6, 2015 is between
Prudential Savings Bank, a Pennsylvania-chartered, stock-form savings bank (the
“Bank” or the “Employer”), and Jeffrey T. Hanuscin (the “Executive”).


WHEREAS, the Executive is presently employed as Vice President/Controller of the
Bank;


WHEREAS, the Employer desires to be ensured of the Executive’s continued active
participation in the business of the Employer;


WHEREAS, in order to induce the Executive to remain in the employ of the
Employer and in consideration of the Executive’s agreeing to remain in the
employ of the Employer, the parties desire to specify the severance benefits
which shall be due the Executive in the event that his employment with the
Employer is terminated under specified circumstances; and


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.


NOW THEREFORE, in consideration of the premises and the mutual agreements herein
contained, the parties hereby agree as follows:


1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:


(a)           Average Annual Compensation.  The Executive’s “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
amount of Base Salary and cash bonus received by the Executive from the Employer
or any subsidiary thereof (excluding any deferred amounts) during the most
recent five calendar years immediately preceding the Date of Termination (or
such shorter period as the Executive was employed).


(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Employer or material breach of any provision of
this Agreement.


(d)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.
 

 

 

 



(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(f)            Corporation.  “Corporation” shall mean Prudential Bancorp, Inc.,
the holding company for the Bank, or any successor thereto.


(g)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.


(h)           Disability. “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Bank.


(i)            Good Reason.  “Good Reason” means the occurrence of any of the
following events:


(i)           any material breach of this Agreement by the Employer, including
without limitation any of the following: (A) a material diminution in the
Executive’s base compensation, (B) a material diminution in the Executive’s
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Executive is
required to report, or


(ii)          any material change in the geographic location at which the
Executive must perform his services under this Agreement;
 
provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.
 

2

 

 

 
(j)            Notice of Termination.  Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employer’s termination of the Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 8 hereof.


(k)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to the Employer’s salaried employees.


2.            Term of Agreement.


Subject to the terms hereof, the term of this Agreement shall terminate on
December 31, 2016.  Beginning on December 31, 2016 and on each December 31st
thereafter, the term of this Agreement shall be extended for a period of one
additional year, provided that the Employer has not given notice to the
Executive in writing at least 30 days prior to such day that the term of this
Agreement shall not be extended further and/or the Executive has not given
notice to the Employer of his election not to extend the term at least thirty
(30) days prior to any such December 31st; provided, however, notwithstanding
the foregoing to the contrary, if a Change in Control occurs during the term of
this Agreement, then the remaining term of this Agreement shall be automatically
extended until the one-year anniversary of the completion of the Change in
Control. If any party gives timely notice that the term will not be extended as
of any such December 31st, then this Agreement shall terminate at the conclusion
of its remaining term.  References herein to the term of this Agreement shall
refer both to the initial term and successive terms.


3.            Benefits Upon Termination in Connection with or Following a Change
in Control.


(a)           If the Executive’s employment is terminated by the Employer in
connection with or subsequent to a Change in Control by (i) the Employer other
than for Cause, Disability, Retirement or as a result of Executive’s death or
(ii) such employment is terminated by the Executive for Good Reason, then the
Employer shall, subject to the provisions of Section 4 hereof, if applicable:


(A)         pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash severance amount equal to one (1)
times the Executive’s Average Annual Compensation;


(B)         maintain and provide for a period ending at the earlier of (i) one
(1) years subsequent to the Date of Termination or (ii) the date of the
Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health, dental and accident insurance, and disability
insurance plans offered by the Employer in which the Executive was participating
immediately prior to the Date of Termination; in each case subject to clauses
(C) and (D) of this Section 3(a);
 

3

 

 



(C)         in the event that the continued participation of the Executive in
any group insurance plan as provided in clause (B) of this Section 3(a) is
barred or would trigger the payment of an excise tax under Section 4980D of the
Code, or during the period set forth in Section 3(a)(B) any such group insurance
plan is discontinued, then the Bank shall at its election either (i) arrange to
provide the Executive with alternative benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plans
immediately prior to the Date of Termination, provided that the alternative
benefits do not trigger the payment of an excise tax under Section 4980D of the
Code, or (ii) pay to the Executive within 10 business days following the Date of
Termination (or within 10 business days following the discontinuation of the
benefits if later) a lump sum cash amount equal to the projected cost to the
Bank of providing continued coverage to the Executive until the one-year
anniversary of his Date of Termination, with the projected cost to be based on
the costs being incurred immediately prior to the Date of Termination (or the
discontinuation of the benefits if later);


(D)         any insurance premiums payable by the Bank pursuant to Section
3(a)(B) or (C) shall be payable at such times and in such amounts (except that
the Employer shall also pay any employee portion of the premiums) as if the
Executive was still an employee of the Bank, subject to any increases in such
amounts imposed by the insurance company or COBRA, and the amount of insurance
premiums required to be paid by the Bank in any taxable year shall not affect
the amount of insurance premiums required to be paid by the Bank in any other
taxable year; and


(E)          pay to the Executive, in a lump sum within five (5) business days
following the Date of Termination, a cash amount equal to the projected cost to
the Employer of providing benefits to the Executive for a period of twelve (12)
months pursuant to any other employee benefit plans, programs or arrangements
offered by the Employer in which the Executive was entitled to participate
immediately prior to the Date of Termination (other than stock option plans,
restricted stock plans or retirement plans of the Employer or the Corporation),
with the projected cost to the Employer to be based on the costs incurred for
the calendar year immediately preceding the year in which the Date of
Termination occurs, and with any automobile-related costs to exclude any
depreciation on Bank-owned automobiles.


(b)          Notwithstanding any other provision contained in this Agreement, if
either (i) the time period for making any cash payment under subsections (A),
(C) and (E) of Section 3(a) commences in one calendar year and ends in the
succeeding calendar year or (ii) in the event any payment under this Section 3
is made contingent upon the execution of a general release and the time period
that the Executive has to consider the terms of such general release (including
any revocation period under such release) commences in one calendar year and
ends in the succeeding calendar year, then the payment shall not be paid until
the succeeding calendar year.
 

4

 

 

 
4.             Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 3 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employer and the Corporation, would constitute a “parachute payment”
under Section 280G of the Code, then the payments and benefits payable by the
Employer pursuant to Section 3 hereof shall be reduced by the minimum amount
necessary to result in no portion of the payments and benefits payable by the
Employer under Section 3 being non-deductible to the Employer pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code.  If the payments and benefits under Section 3 are required to
be reduced, the cash severance shall be reduced first, followed by a reduction
in the fringe benefits.  The determination of any reduction in the payments and
benefits to be made pursuant to Section 3 shall be based upon the opinion of
independent tax counsel selected by the Employer and paid by the Employer.  Such
counsel shall promptly prepare the foregoing opinion, but in no event later than
thirty (30) days from the Date of Termination, and may use such actuaries as
such counsel deems necessary or advisable for the purpose.  Nothing contained in
this Section 4 shall result in a reduction of any payments or benefits to which
the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 4, or a reduction in the
payments and benefits specified in Section 3 below zero.


5.             Mitigation; Exclusivity of Benefits.


(a)          The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Section 3(a)(B)(ii) above.


(b)          The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.


6.             Withholding.  All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


7.             Assignability.  The Employer may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employer
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.
 

5

 

 



8.             Notice.  For the purposes of this Agreement, notices and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:


 
To the Employer:
President and Chief Executive Officer

Prudential Savings Bank
1834 Oregon Avenue
Philadelphia, Pennsylvania 19145


To the Executive:               Jeffrey T. Hanuscin
At the address last appearing on the
personnel records of the Employer


9.             Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Employer to sign
on its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Employer may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


10.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


11.           Nature of Obligations.


(a)          Nothing contained herein shall be deemed to create other than a
terminable at will employment relationship between the Employer and the
Executive, and the Employer may terminate the Executive’s employment at any
time, subject to providing any payments specified herein in accordance with the
terms hereof.


(b)          Nothing contained herein shall create or require the Employer to
create a trust of any kind to fund any benefits which may be payable hereunder,
and to the extent that the Executive acquires a right to receive benefits from
the Employer hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Employer.


12.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


14.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.
 

6

 

 



15.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


16.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any renewal of this Agreement and any payments
made to the Executive pursuant to this Agreement, or otherwise, are subject to
and conditioned upon their compliance with Section 18(k) of the FDIA (12 U.S.C.
§1828(k)) and the regulations promulgated thereunder, including 12 C.F.R. Part
359.  In the event of the Executive’s termination of employment with the Bank
for Cause, all employment relationships and managerial duties with the Bank
shall immediately cease regardless of whether the Executive is in the employ of
the Corporation following such termination.  Furthermore, following such
termination for Cause, the Executive will not, directly or indirectly, influence
or participate in the affairs or the operations of the Bank.


17.           Payment of Costs and Legal Fees and Reinstatement of Benefits.  In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement.


18.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employer and the Executive with respect to the matters agreed to
herein. All prior agreements, if any, between the Employer and the Executive
with respect to the matters agreed to herein are hereby superseded and shall
have no force or effect.


[signature page follows]
 

7

 

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            ATTEST:   PRUDENTIAL SAVINGS BANK               By: /s/Joseph R.
Corrato   By: /s/Thomas A. Vento   Name: Joseph R. Corrato    
Thomas A. Vento
  Title:   EVP/CFO     Chairman, President and Chief          
Executive Officer
                    EXECUTIVE                     By: /s/Jeffrey T. Hanuscin    
      Jeffrey T. Hanuscin  

 

8

 